Title: To Thomas Jefferson from Bernard Peyton, 25 April 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
25 Apl 1822
I was duely favor’d with yours of the 19th current: & should, have replied to it by last mail, but had not heard from the dft: for $75, on Th: Leiper & Son, which I had forwarded for payment; by last nights mail, however, recd it back again, the Messrs: Leipers declining to honor it, because they doubted the genuineness of it—I now return it to you under cover—you have been at no other expence with it than postages back & forward—With great respect Dr Sir Yours very TruelyB. Peyton